          Case MDL No. 2885 Document 447 Filed 05/28/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2885



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −14)



On April 3, 2019, the Panel transferred 8 civil action(s) to the United States District Court for the
Northern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 366 F.Supp.3d 1368 (J.P.M.L. 2019). Since that time, 755 additional action(s)
have been transferred to the Northern District of Florida. With the consent of that court, all such
actions have been assigned to the Honorable M. Casey Rodgers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Florida and assigned to
Judge Rodgers.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Florida for the reasons stated in the order of April 3, 2019, and, with the consent
of that court, assigned to the Honorable M. Casey Rodgers.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2885 Document 447 Filed 05/28/19 Page 2 of 2




IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                        MDL No. 2885



                   SCHEDULE CTO−14 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ALABAMA SOUTHERN

  ALS        1       19−00239     DeLapp v. 3M Company

ARIZONA

  AZ         2       19−03204     Zanger v. 3M Company

CALIFORNIA CENTRAL

  CAC        2       19−04547     Cameron Thompson v. 3M Company et al

MINNESOTA

  MN         0       19−01335     Goehring v. 3M Company et al
  MN         0       19−01351     Lee v. 3M Company et al
  MN         0       19−01352     Hamilton v. 3M Company
  MN         0       19−01353     Haslage v. 3M Company
  MN         0       19−01354     Johnson v. 3M Company
  MN         0       19−01355     Hill v. 3M Company
  MN         0       19−01357     Johnston v. 3M Company
  MN         0       19−01358     LaCroix v. 3M Company
  MN         0       19−01359     Marquis v. 3M Company
  MN         0       19−01360     Mcafee v. 3M Company
  MN         0       19−01361     Woods v. 3M Company
